Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline (while only independent claim 1 is shown, independent claim 10 contains similar limitations):

A control method for an integrated thermal management system of a vehicle, the method comprising:
comparing, by a controller, an engine coolant temperature with a predetermined first set temperature after vehicle start;
when the engine coolant temperature is greater than the first set temperature, comparing, by the controller, an ambient temperature with a set ambient temperature and comparing, by the controller, an air conditioner refrigerant pressure with a set pressure; and
when the ambient temperature is greater than the set ambient temperature and the air conditioner refrigerant pressure is greater than the set pressure, controlling, by the controller, opening and closing operations of an integrated flow control valve based on the air conditioner refrigerant pressure so as to increase a flow rate of coolant that is supplied to a radiator through the integrated flow control valve.


It is well known in the art, in general, to control cooling system elements based on air conditioner system parameters. For example, see:
Van Houten et al. (US Pat No 5,957,663), which controls a fan motor for a radiator based on air conditioner head pressure (Col 4, lines 30-35).
Karnik et al. (US Pub No 2018/0087450), which relies on air conditioner system parameters when controlling coolant flow rates (see Abstract and Fig 4).
However, the specific limitation of controlling a flow rate through a radiator, based air conditioner pressure, specifically when ambient temperature is above a threshold and when the AC pressure is above a threshold, wherein said temperature and pressure are only evaluated when the engine coolant temperature is above a threshold, provides sufficient specificity to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JACOB M AMICK/Primary Examiner, Art Unit 3747